Citation Nr: 1125089	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-43 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for schizophrenia, rated 50 percent disabling, from April 17, 2003, to April 17, 2008.

2.  Entitlement to an evaluation in excess of 70 percent for schizophrenia since April 17, 2008.

3.  Entitlement to an effective date prior to April 17, 2003, for the grant of service connection for schizophrenia.  

4.  Entitlement to an effective date prior to April 17, 2008, the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to May 1988 and from March 1992 to October 1992.  

This matter came before the Board of Veterans' Appeals (BVA) on appeal from February 2009 and August 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that an October 2008 decision granted a partial waiver of overpayment of indebtedness but, in a February 2010 statement received more than one year after this determination, the Veteran's attorney expressed disagreement with this determination; however, given date VA received the communication it is not a timely notice of disagreement.  Thus, it is unclear what benefit/waiver the Veteran is seeking and the AOJ should contact the Veteran and his attorney to clarify the matter.  

The issues of entitlement (I) to an effective date prior to April 17, 2003 for the grant of service connection for schizophrenia, and (II) to an effective date prior to April 17, 2003 for the grant of a TDIU are addressed in the REMAND portion of the decision.


FINDING OF FACT

Since April 17, 2003, the Veteran's schizophrenia has caused total social and occupational impairment.  


CONCLUSION OF LAW

Since April 17, 2003, the criteria for an initial 100 percent disability evaluation for schizophrenia are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board finds that the Veteran's schizophrenia warrants an initial 100 percent schedular rating, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of background, a February 2009 rating action granted the Veteran service connection for schizophrenia, assigning a 50 percent disability evaluation, effective April 17, 2003, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9203.  The Veteran expressed disagreement with this initial disability evaluation and perfected the present matter on appeal.  During the pendency of the Veteran's appeal, an August 2009 rating action granted an increased 70 percent disability evaluation for this condition, effective April 17, 2008.  

Diagnostic Code 9411 provides for the following disability evaluations for psychiatric disabilities.  A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

An April 2003 VA mental health treatment record documents the Veteran's psychiatric treatment.  At this time, the Veteran reported being a "super warrior," his concerns that his home was "bugged" and that his mother was not his "real" mother.  

In August 2003, the Veteran was treated at a private medical facility.  During this treatment, the Veteran reported significant difficulties related to school and interactions with his family.  The private psychiatrist noted that the Veteran was in a very irritated state and had paranoid thoughts and a distorted perception about his interactions with others.  Additionally, the psychiatrist noted that the Veteran could deal with self-paced routine tasks, but any deviations lead to increased paranoia and psychosis.  The Veteran's GAF was 44.  

The evidence of record also contains the Veteran multiple private hospitalizations related to his psychiatric condition.  A June 2004 treatment record reflects the Veteran's emergency medical treatment related to threatening to kill himself and others.  A July 2004 private treatment record reports that, after assaulting and threatening to kill members of his family, the Veteran was brought to the hospital by local police.  The Veteran was hospitalized due to suicidal and homicidal ideation, in January 2005.  

At a March 2005 private psychiatric treatment, the Veteran reported difficulties sustaining focus and limited social interaction; moreover, the private medical care provider noted severe concentration impairment and "racing thoughts/flight of ideas."  At an April 2005 private treatment, the Veteran reported, what the medical care provider characterized as, "bizarre" delusions and endorsed paranoia related to the U.S. government, with a the Veteran presenting other an other than appropriate affect, hyperactive and restless behavior, pressured speech, impaired thought content, and moderate impulse control on mental status examination.  The April 2005 treatment records further details "guarded to poor" concentration and memory and the Veteran's GAF of 45, with a prior 25 noted in this record.  

A statement from private physician, J. Graves, M.D., received by VA in November 2006, has also been associated with the claims folder.  Dr. Graves confirms the Veteran's diagnosis of schizoaffective disorder, depressive type, and reports having treated him for this condition for over a decade.  Dr. Graves also notes that the Veteran's psychiatric symptoms result in grossly psychotic behavior, both suicidal and homicidal, and required hospitalization on numerous occasions.  Ultimately, Dr. Graves opines that the Veteran's "inability to sustain gainful employment" is caused by his psychiatric symptoms.  

An August 2007 private hospital report reflects that, at admission for treatment of schizophrenia, the Veteran's GAF score was 15.  The report shows that he exhibited paranoia, depression, impaired concentration, poor hygiene, an angry tone and was noted to be "crying all the time."

The Veteran was again privately hospitalized, in September 2007.  At the time of admission, the Veteran reported undertaking very impulsive behavior, feeling sad, experiencing sleep impairment, decreased energy and motivation, poor concentration and having suicidal thoughts.  On mental status examination, the Veteran was noted as being poorly groomed/disheveled and his thoughts were "illogical at times."  A mental status examination performed during this hospitalization noted further noted the Veteran's paranoid and delusional thinking.  The Veteran's admission GAF was 25 and his discharge GAF was 45.  

In May 2008, the Veteran was provided a VA examination in connection with his present claim.  As part of detailing his psychiatric history, the VA examiner noted that the Veteran had been hospitalized more than 25 times due to psychiatric symptoms.  On mental status examination, the Veteran presented a rambling thought process, paranoid and suicidal thought content, and endorsed auditory hallucinations.  Mild remote memory impairment and his isolation due to panic and anxiety symptomatology were also gleaned from the Veteran's examination.  Based on the Veteran's account of symptoms, current examination findings and pertinent medical evidence, the VA examiner indicated that the Veteran had total social and occupational impairment due to his psychiatric symptoms, to include psychosis.  The Veteran's GAF was 45.  

A December 2008 VA discharge summary reflects the Veteran's admission related to suicidal ideation.  At this time the Veteran reported having no social interactions and being unable to establish and/or maintain social relationships.  On mental status examination, the Veteran presented with limited eye contact, a sad mood and affect, circumstantial thoughts, paranoid thought content and passive suicidal ideation, as well as limited insight, judgment, reliability and impulse control.  At this time, the Veteran's GAF was 21-30.  

Based on the evidence of record, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 100 percent schedular disability evaluation.  Initially, the Board finds the Veteran's statements to be competent and credible, with respect to schizophrenia related symptomatology, to include suicidal and homicidal ideation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The medical evidence of record further supports the Veteran's account, as to the severity of his symptomatology.  VA treatment records, dated in April 2003 and December 2008, as well as private treatment records, dated in March 2005 and April 2005, document the Veteran's persistent delusions.  The November 2006 statement of private physician Dr. Graves indicates the Veteran's psychiatric symptoms result in grossly psychotic (i.e. inappropriate) behavior.  What is more, multiple hospitalization records confirm the Veteran's continued danger to himself and others and homicidal and suicidal ideation, to include June 2004 and July 2004 private hospitalization records.  Additionally, the evidence of record also indicates the Veteran is unable to perform takes that are not routine and self-paced, without experiencing an increased in paranoia and psychosis.  When privately treated in March 2005 and April 2005, the Veteran continued to demonstrate impairments related to communication and his thought process, with such also being noted in a December 2008 VA discharge summary.  Most significantly, Dr. Graves, in a November 2006 statement, and the May 2008 VA examiner both opined that the Veteran's schizophrenia resulted in complete occupational and social impairment.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's schizophrenia most closely approximates the maximum 100 percent schedular disability rating.  Thus, the appeal is granted.


ORDER

An initial 100 percent schedular disability rating for schizophrenia is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In a February 2009 rating action, the RO granted service connection for schizophrenia, assigning an initial 50 percent disability evaluation, effective April 17, 2003, and an August 2009 rating action, granted entitlement to a TDIU, effective April 17, 2008.  

In separate November 2009 statements, the Veteran, through his attorney expressed disagreement with the respectively assigned effective dates; nevertheless, the RO only issued a statement of the case (SOC) with respect to the disability evaluation assigned for schizophrenia.  The Board accepts November 2009 statements as timely notices of disagreement with the respectively assigned effective dates.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a statement of the case with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand the issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).


Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case with respect to the Veteran's claim seeking (I) an effective date prior to April 17, 2003, for the grant of service connection for schizophrenia and (II) an effective date prior to April 17, 2008, for the grant of a TDIU.  The statement of the case must include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal on these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


